MILLS, Judge.
Ruralist Press and Southern Bell appeal an order denying a use tax refund. We affirm.
Ruralist prints telephone directories for Southern Bell. These books are printed in Georgia using lithographic plates. The books are delivered into interstate commerce and, therefore, no sales tax is paid to Georgia. Florida collects a use tax on the books delivered here. The lithographic plates stay in Georgia and a sales tax on the plates is collected in Georgia.
The tax on books is assessed based on the cost price of the books, Section 212.05(l)(b), Florida Statutes (1981). Cost price is defined in Section 212.02(5) as actual cost *1271without deductions for materials used. Rule 12A-1.27(3) F.A.C. defines the cost of printed materials as including the cost of lithographic plates.
Ruralist contends that including the cost of plates when a sales tax is paid on the plates violates Section 212.06(7), exempting from use tax property upon which a like tax has been paid. We disagree.
Florida is not taxing the use of the plates. No argument is made that cost price is not the appropriate measure of value. Rule 12A-1.27(3) is a reasonable interpretation of the statutes.
AFFIRMED.
ERVIN, J., and PEARSON, TILLMAN (Ret.), Associate Judge, concur.